Exhibit 10.25

      PO Box 869077   (DR PEPPER SNAPPLE LOGO) [d70873d7087320.gif]
Plano, TX 75086-9077
   
5301 Legacy Drive
   
Plano, TX 75024-3109
   
Phone 972.673.7000
   
Fax 972.673.7976
   

PERSONAL AND CONFIDENTIAL
February 16, 2010
Martin M. Ellen
4230 N. Ridge Avenue
Arlington Heights, IL 60004
Dear Martin:
I am pleased to confirm the primary features of your new appointment.
ROLE, APPOINTMENT DATE, REPORTING LINE & LOCATION
As agreed, you will assume the role of Executive Vice President, Chief Financial
Officer of Dr Pepper Snapple Group, Inc. and its affiliated companies (“the
Company”) with effect from April 1, 2010 (the “appointment date”). In this role
you will report directly to me on a permanent basis, and will be based at the
Company’s office in Plano, TX.
SCOPE & ACCOUNTABILITIES
As Chief Financial Officer you will have direct responsibilities for
controllership, treasury, tax, investor relations, audit and compliance,
business financial planning and analysis, information technology, and risk
management. Responsibilities also extend to advisor and business partner to CEO,
Group and Business Unit Presidents, and the Board of Directors in strategy and
operations.
COMPENSATION & BENEFITS
Position Band
The position of EVP, Chief Financial Officer has been evaluated at the Executive
Broadband 0 (BB0) level in our compensation structure.
Base Salary
Your annual base salary effective at the beginning of your appointment will be
US $525,000 payable in bi-weekly installments. You will next be eligible for a
merit increase in April 2011. Any merit increase will be based on an evaluation
of your overall performance versus your position accountabilities.
Exhibits

1



--------------------------------------------------------------------------------



 



      PO Box 869077   (DR PEPPER SNAPPLE LOGO) [d70873d7087320.gif]
Plano, TX 75086-9077
   
5301 Legacy Drive
   
Plano, TX 75024-3109
   
Phone 972.673.7000
   
Fax 972.673.7976
   

Management Incentive Plan (MIP)
As EVP, Chief Financial Officer, you are eligible to participate in the
Company’s Management Incentive Plan (MIP). The current target award for a BB0 is
90% of base salary with a maximum payment of 180% of base salary subject to CEO
and Compensation Committee approval.
You are eligible for a pro-rated 2010 MIP award at the BB0 level based on your
appointment date and actual company performance for the year. For the 2011 plan
year and thereafter, the actual amount of any year’s payout will be based upon
the organization achieving pre-determined levels of growth and financial
performance.
DPS Equity Program
The LTI Program comprises a series of discretionary employee stock arrangements
for senior executives aimed at ensuring the appropriate alignment of goals
between the Company and our shareholders. This is reviewed and agreed to by the
Compensation Committee each year. On March 2, 2010 or your appointment date,
whichever is later, you will be eligible for an annual stock grant targeted at
250% of base salary.
As an Executive Vice President (BB0 level) your awards under the LTI program
will be divided into two parts:

  •   Part 1 is a grant of Restricted Stock Units vesting 100% at the end of
three years. Note that subject to Compensation Committee approval vesting
requirements on restricted stock may change to performance based vesting
criteria in the future.     •   Part 2 is a Stock Option grant which vests
equally over three years.

On an ongoing basis for 2011 and beyond, your annual equity opportunity will be
targeted at 250% of base salary. Your actual equity grant is subject to
Compensation Committee approval.
We will convert the recommended grant values to an equivalent value of DPS RSU’s
and stock options based on the closing price and the Black-Scholes value (for
the stock options) on the grant date, to be approved by the Compensation
Committee.
Recognition of Current Employer’s Programs
In recognition of the loss of your equity based plans in relation to your
current employer and our commitment to you, we are prepared to offer you:
A Stock Grant in the form of restricted stock units and stock options split
70 percent in restricted stock units and 30 percent in stock options with a
total cash value of US $3,750,000, vesting equally over a 5 year period from
your appointment date. We will convert the dollar values in the table below to
an equivalent value of DPS restricted stock and stock options based on the
closing price on your appointment date.
Exhibits

2



--------------------------------------------------------------------------------



 



      PO Box 869077   (DR PEPPER SNAPPLE LOGO) [d70873d7087320.gif]
Plano, TX 75086-9077
   
5301 Legacy Drive
   
Plano, TX 75024-3109
   
Phone 972.673.7000
   
Fax 972.673.7976
   

      Dollar Value Converted     to Stock/Stock Options   Vesting Schedule
$750,000
  12 months from appointment date
$750,000
  24 months from appointment date
$750,000
  36 months from appointment date
$750,000
  48 months from appointment date
$750,000
  60 months from appointment date

The value at vesting will depend on the actual share price at that time. If your
employment with the Company is terminated for any reason other than cause or
your voluntary resignation before [36] months from your appointment date, the
entire award will automatically vest. Per the plan document, you will have
90 days from the vesting date to exercise your stock options.
Employee Services Allowance
As a BB0 employee you will be eligible in 2010 for an annual allowance of US
$20,000 (gross) to purchase various benefits such as club fees/dues, dependent
tuition, financial planning, etc. The Employee Services Allowance is paid in two
equal installments in March and September each calendar year. If this service
allowance is discontinued for any reason in the first five years of employment,
the full amount will be rolled into base salary at that time.
Paid Vacation
You will be eligible for 4 weeks of paid vacation per year.
Automobile Allowance
You will be eligible for the company auto allowance benefit. As a BB0 employee
you are entitled to a gross annual allowance of US $31,200 paid biweekly. You
are responsible for the lease, maintenance, insurance and gas. You are subject
to applicable state and federal taxes. If this automobile allowance is
discontinued for any reason in the first five years of employment, the full
annual amount will be rolled into base salary at that time.
Benefits and Pension
You will be eligible to participate in the DPS Benefit Plans for salaried
employees including Life, Medical, Dental and Vision plans, Short-term and
Long-term Disability programs and Savings plans.
In addition to these programs, as an executive you will be eligible to
participate in the executive Long-term Disability program (LTD), executive
physicals and the Supplemental Savings Plan (SSP).
Exhibits

3



--------------------------------------------------------------------------------



 



      PO Box 869077   (DR PEPPER SNAPPLE LOGO) [d70873d7087320.gif]
Plano, TX 75086-9077
   
5301 Legacy Drive
   
Plano, TX 75024-3109
   
Phone 972.673.7000
   
Fax 972.673.7976
   

Relocation
We will assist you with your relocation from Arlington Heights, IL to Plano, TX.
You will be provided with the relocation benefits within our Homeowner
Relocation Policy. Our relocation program includes a Payback Agreement, which
must be signed before any relocation benefits can begin. The Agreement is
included as part of this package. You will receive a one-time lump sum payment
of US $125,000 (gross) to cover expenses which are incurred as a result of your
relocation. These expenses include:

      w Home Buying Closing Costs         w Home Selling Assistance         w
House Hunting Trip(s)         w Temporary Living         w Storage         w
Return Trips         w House Hold Goods Movement         w Final Move

As part of your relocation agreement, the Company will assist you with the sale
of your current home, including a guaranteed buyout should it be required.
Please note that a minimum tax withholding of 25% will be deducted at time of
payment. This payment will also replace any Cost of Living Allowance
(COLA) outlined in the relocation Policy. In order to ensure that we are
providing a full description of all the terms and conditions of the relocation
program, a relocation representative will contact you with additional details.
CHANGE IN CONTROL SEVERANCE PLAN & SEVERANCE PAY PLAN FOR SALARIED EMPLOYEES
You will be eligible to participate in the Company’s Severance Pay Plan for
Salaried Employees and the Company’s Change in Control Severance Plan, pursuant
to the terms and conditions contained in such plans. Copies of these plans will
be provided to you upon request. Your participation in the Company’s Change in
Control Severance Plan has been approved by the Board’s Compensation Committee,
which participation will be effective as of your appointment date.
NON COMPETE AGREEMENT
The effective date of your appointment is further conditioned upon your agreeing
to the terms and conditions of the Employee Confidentiality and Non-competition
Agreement, attached as Exhibit A, which must be fully executed within five
(5) days of receipt of this offer letter.
DRUG AND BACKGROUND SCREENING
As a matter of policy, employment is contingent upon successfully passing a test
to detect illegal substance abuse and the successful completion of the Company’s
Background Verification Process. As a result we expect your participation in
these processes and we will be running a check on any criminal history and
verifying your identity, as well as confirming the information you have provided
concerning prior employment and education.
Exhibits

4



--------------------------------------------------------------------------------



 



      PO Box 869077   (DR PEPPER SNAPPLE LOGO) [d70873d7087320.gif]
Plano, TX 75086-9077
   
5301 Legacy Drive
   
Plano, TX 75024-3109
   
Phone 972.673.7000
   
Fax 972.673.7976
   

Employment Eligibility Verification
Please understand that your employment with the Company is contingent upon your
submission of the appropriate documents that support your legal right to work in
the United States as articulated under the Immigration Reform and Control Act of
1986. The “Employment Eligibility Verification” form (I-9) must be completed on
your first day of employment. Please bring the necessary documents with you to
satisfy these requirements. A list of acceptable documents is enclosed. Such
documents must be submitted no later than the third day of your new assignment
with us.
Drug Screening
As a matter of policy, employment is contingent upon successfully passing a test
to detect illegal substance abuse. To comply with the Company’s drug policy, you
are required to be tested within 48 hours of accepting this offer. Please
proceed to the clinic with the paperwork supplied to you by the DPS
representative. If you have any questions on this drug testing process, contact
eScreen client services at (800) 881-0722 x5.
Criminal, Identity, Education and Employment Verification
In order to provide a safe working environment, we will also be running a
criminal background check, verifying your identity, as well as confirming the
information you have provided concerning prior employment and education.
Credit Report
For certain roles, your employment with the Company is contingent upon your
credit report meeting the minimum standards necessary for the role you have
applied. You will be notified if a credit report is needed. By signing this
offer letter, you authorize us to retrieve all applicable background reports.
The above terms describe our current policies, programs and perquisites.
Management reserves the right to improve, change or delete those policies,
programs and perquisites at any time.
Please review this information carefully, sign the enclosed document and fax the
attached Confirmation of Acceptance form to Bill Zeller at 972-673-5604.
In closing, I congratulate you on this appointment, and wish you much success in
your new role.

     
Sincerely yours,
   
 
   
/s/ Larry D. Young
 
   
Larry D. Young
   
President & Chief Executive Officer
   

     
Cc:
  Larry Solomon
Jan Vernon

Exhibits

5



--------------------------------------------------------------------------------



 



     
 
  (DR PEPPER SNAPPLE LOGO) [d70873d7087320.gif]

CONFIRMATION OF ACCEPTANCE

     
To:
  Bill Zeller
 
   
Re:
  Employment Offer

I confirm that I accept the position of Executive Vice President, Chief
Financial Officer on the terms and conditions laid out in your letter to me on
February 16, 2010.
Signature:

                     
Name
  /s/ Martin M. Ellen
 
      Date   February 16, 2010
 
   
 
  Martin M. Ellen                

     
Cc:
  Larry Solomon
Jan Vernon

Exhibits

6